Citation Nr: 1436757	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  13-11 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to January 1946.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents are duplicative or not relevant to the issues on appeal.  

The Veteran requested a videoconference hearing in his April 2013 substantive appeal.  The Veteran was scheduled for a videoconference hearing in January 2014.  However, the Veteran subsequently canceled this hearing and requested it be rescheduled.  Thus, he was rescheduled for a hearing in July 2014.  However, he did not attend the hearing.  As the record does not contain any additional requests for an appeals hearing, the Board deems the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.702 (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, tinnitus first manifested during active duty service and has persisted since that time.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

In light of the favorable decision as it relates to the issue of entitlement to service connection for tinnitus, any error by VA in complying with the requirements of VCAA is moot.  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran seeks service connection for tinnitus on a direct basis; he contends his tinnitus is a result of his noise exposure during service.  The Veteran has continuously reported that he was exposed to loud noise and acoustic trauma while he worked as a crew member while in training and while deployed in Europe.  He reported that he was in two tanks that were destroyed by German fire.  He also reported that he was not issued ear plugs, so that the noise of the engines, tracks, and large guns were the cause of his acoustic trauma.  

The Veteran's service treatment records are 'fire-related,' and therefore, presumed to have been destroyed in the fire that occurred at the NPRC in 1973.  There is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been, or in actuality were, destroyed while in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005) ("[W]hen VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources"); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  Though the Veteran's service treatment records were destroyed and determined to be unavailable, the Veteran's available records, which include his Separation Qualification Record, show that he worked 8 months as a tank mechanic, 20 months as a tank crewmember, and 4 months as a clerk typist.  The Board finds that the noise exposure described by the Veteran is consistent with duties and circumstances of his military occupational specialty.  Therefore, the Board finds that in-service noise exposure is established.  38 U.S.C.A. § 1154 (West 2002). 

The Veteran was provided an audiological VA examination in conjunction with his claims in March 2012.  The examiner found that it is less likely than not that the Veteran's tinnitus was caused by or a result of military service.  The examiner stated that the Veteran reported his tinnitus began "20+ years ago," which was approximately 45 years post-military service.  The examiner found that the Veteran's report of delayed onset weighed against his claim that tinnitus was due to service.  

However, the Veteran has also submitted several statements regarding the onset of his tinnitus.  He has repeatedly clarified that he could not "give a definite time" of onset and answered "over 20 years ago" which was the number he thought without giving any thought to the question.   But, the Veteran stated that he is "positive that it was a lot longer than that and could have been 30, 40, 50, or 44 years" ago.  (See April 2013 VA Form 9 and September 2013 Veteran Statement.)  

The Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this regard, given the nature of a tinnitus condition, the Veteran is uniquely situated to competently identify and report on the onset and duration of ringing in the ears.  A lay person is competent to provide an opinion on the presence of recurrent ringing in the ears since service as the symptom is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that the veteran testified that he experienced ringing in his ears in service and that he experienced such ringing ever since service, and finding that the veteran was competent to so testify because ringing in the ears was capable of lay observation).  The VA examiner did not indicate that the Veteran's description of his symptoms was inconsistent with the disorder tinnitus.  Thus, while the Board recognizes that the Veteran originally reported during his March 2012 VA examination that the onset of his tinnitus was approximately over 20 years ago, the Board finds credible the Veteran's assertions that tinnitus has been present for many more years than that.  Thus, taken together with the available information regarding the Veteran's service and duties as a tank crewman and mechanic, the Board finds the Veteran's statements regarding the ringing in his ears to be competent and credible.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  See 38 U.S.C. § 5107(b).  


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim for service connection for bilateral hearing loss.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

As explained above, the Veteran's original service treatment records are deemed to be "fire-related" and therefore, unavailable.  Thus, there is a heightened obligation to assist the Veteran in the development of the case.  Regardless of the Veteran's report of when he perceived he began losing his hearing, there are no in-service audiograms to evaluate for purposes of determining whether the Veteran's current hearing loss is etiologically related to in-service noise exposure.  The Board finds that the addendum opinion is necessary to decide the claim. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AMC shall return the claims file to and request an addendum opinion from the examiner who conducted the March 2012 VA examination (or another appropriate examiner if unavailable) to determine whether it is at least as likely as not (50 percent probability or greater) that the pattern of hearing loss shown on VA audiometric testing in April 2011 is consistent with the in-service noise exposure described by the Veteran.  

2.  After completing the above action, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


